Earl Warren: Number 100, Gilbert Green and Henry Winston, Petitioners versus United States of America. Mr. Abt.
John J. Abt: Thank you, Your Honor. May it please the Court. This case presents for review, two judgments of the Court of Appeals for the Second Circuit affirming convictions of the petitioners for criminal contempt of an order of the District Court that was entered on July 2nd, 1951. The order in question requires the petitioners to surrender to the United States Marshal in consequence of the affirmance by this Court in Dennis versus the United States of their convictions for conspiring to violate the Smith Act. Each petitioner was separately tried by the Court without a jury and was sentenced to imprisonment in a penitentiary for a term of three years consecutive upon his five-year sentence in Dennis. The questions along the two cases are identical and there has no material difference between them as to the facts. The first point that I shall argue is that the evidence was insufficient to sustain the conviction. Each contempt proceeding was initiated by an affidavit of the United States Attorney and the issuance of an order to show cost followed by the filing of specifications of criminal contempt. These documents charge that the petitioners had and I quote, “Willfully and knowingly disobeyed the order for their surrender which is entered on July 2, 1951” and which, and again I quote, “they well knew to the outstanding.” Accordingly, knowledge by the petitioners of the existence of the order was an essential element of the offense and one which the Government was required to prove beyond a reasonable doubt. The Government, however, introduced no evidence whatsoever that the petitioners knew that the order for their surrender had been issued. The Government's evidence, petitioners offered none established appellant. The Dennis' defendants were convicted and sentenced in the 1949 after which they were enlarged on bail and pending appeal. This Court affirmed their conviction on June 4th, 1951. Thereafter, on June 28th, 1951, the United States Attorney served defense counsel with a notice that on July 2nd, he would make application to District Judge Ryan for an order requiring all of the defendants to surrender through the Marshal on July 2nd. The next day, June 29th, counsel for both sides appeared before Judge Ryan in connection with certain motion that the defense desired to make. Believing that he had no jurisdiction in the case because the mandate of this Court had not yet been received by the District Court, Judge Ryan deferred consideration of all matters until July 2nd. At that point, one of the defense attorneys gave the Court the assurance that he would have all the defendants in Court on July 2nd. Later, the same day, that is after the appearance before Judge Ryan. Two of the defense attorneys saw their clients including the petitioner advised them of their presence in Court on July 2nd. It was required and were assured that the petitioners would be present on that day. Petitioners and two of the other Dennis' defendants all -- and Thompson, did not appear on July 2nd. At which time, Judge Ryan declared their bail forfeited and issued bench warrants for their arrest. He also signed the proposed order requiring the immediate surrender of all of the Dennis' defendants including the four fugitives. Now, I shall point out in greater detail later that as the Government, I think, concedes, this appears to be the only instance in the entire history of Anglo-American law of the entry of an order for the appearance or surrender of a defendant after the defendant had absconded. In any event, petitioners were not seen or heard from again until the time of their voluntary surrender, Green on February 27th and Winston on March 5th, 1956. Each petitioner announced his intention to surrender in a statement that he mailed to the press the day before his appearance in the court house. The substance of this statement was that petitioners had fled in 1951 as a means of resisting what they believe to be a (Inaudible) in this country. And that their surrender was motivated by what they regarded as a change in the political climate which made this form of resistance unnecessary. Green made similar statements upon interviews by the press at his appearance -- at the time of his appearance at the court house. Now, these statements, of course, acknowledge the obvious that both petitioners had pled to obey the imprisonment and so much counsel conceded at the trials. However, there's nothing in their statements to indicate that they have knowledge of the issuance of a surrender order of July 2nd and under that order which they were charged with willfully unknowingly disobeying well knowing and without standing. I have now recited all of the evidence in the case and what I've said is not only my version to the fact, but the fact as found by the District Court. His appearance from his written opinion on the Green case, record 67, a relevant paragraph as quoted of my -- in my brief at page 12 and I invite the Court's attention to it. The trial court found that this evidence which I have now summarized was sufficient to establish beyond the reasonable doubt that petitioners knowingly disobeyed the order for their surrender. But I submit that the evidence offers no support for that conclusion.
Earl Warren: We'll -- we'll recess now.